The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year. *Page 218 
It is stated in appellant's brief that he duly entered into an appeal bond after notice of appeal was given. The appeal bond is not brought forward in the transcript. When the accused is at large, this court is without jurisdiction in the absence of a proper recognizance or appeal bond. Moore v. State,112 Tex. Crim. 142, 15 S.W.2d 617, and authorities cited.
The appeal is dismissed. Appellant is granted 15 days in which to perfect his appeal.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                   ON REINSTATEMENT OF APPEAL.